In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
Nos. 19‐2111 & 19‐2123
INTL FCSTONE FINANCIAL INC.
                                                  Plaintiff‐Appellee,
                                 v.

DAVE JACOBSON, et al.,
                                            Defendants‐Appellants.
                     ____________________

        Appeals from the United States District Court for the
             Northern District of Illinois, Eastern Division.
      Nos. 19‐cv‐01438 and 19‐cv‐01629 — Joan H. Lefkow, Judge.
                     ____________________

 ARGUED DECEMBER 13, 2019 — DECIDED FEBRUARY 24, 2020
               ____________________

   Before MANION, KANNE, and BRENNAN, Circuit Judges.
   BRENNAN, Circuit Judge. Investors in commodities futures
appeal an order to arbitrate their trading disputes. But they
stumble out of the blocks: our review is limited to “final deci‐
sions of the district courts.” 28 U.S.C. § 1291. Here, the district
court ordered arbitration and designated an arbitration fo‐
rum, then stayed the case to address related issues, including
the arbitration venue. Put more simply, the district court
made non‐final decisions.
2                                              Nos. 19‐2111 & 19‐2123

    Although statutory exceptions exist to the rule of finality,
none apply here. Because this case remained open to resolve
certain issues, we dismiss defendants’ appeal for lack of juris‐
diction.
                                     I
    Defendants, commodities futures investors, maintained
trading accounts with INTL FCStone Financial Inc.
(“FCStone”), a clearing firm which handled the confirmation,
settlement, and delivery of transactions. In November 2018,
extraordinary volatility in the natural gas market wiped out
defendants’ account balances with FCStone, leaving some de‐
fendants in debt. Lawsuits followed: defendants alleged
Commodity Exchange Act violations against FCStone;
FCStone sought payment from defendants with negative bal‐
ances.
    Defendants drew first blood. They launched arbitration
proceedings against FCStone before the Financial Industry
Regulatory Authority (“FINRA”). FCStone responded with a
declaratory judgment action claiming the parties must arbi‐
trate their disputes before the National Futures Association
(“NFA”),1 and that FINRA lacks jurisdiction over the under‐
lying disputes.




    1  The NFA is a self‐regulatory organization and a “registered futures
association” under the Commodity Exchange Act, 7 U.S.C. §§ 1 et seq.
Belom v. Nat’l Futures Ass’n, 284 F.3d 795, 797 (7th Cir. 2002). An associa‐
tion cannot be registered as a futures association under the Commodity
Exchange Act unless its rules “‘provide a fair, equitable, and expeditious
procedure through arbitration or otherwise for the settlement of custom‐
ers’ claims and grievances.’” Id. (quoting 7 U.S.C. § 21(b)(10)).
Nos. 19‐2111 & 19‐2123                                       3

   The district court ruled for FCStone. To understand that
decision and its impact on our jurisdiction, first we must un‐
tangle the parties’ district court arguments about the proper
arbitration forum.
   FCStone argued that arbitration agreements and federal
regulations bind defendants to proceed before the NFA.
When defendants opened their futures accounts with
FCStone, they signed arbitration agreements that said:
      Any controversy or claim arising out of or relat‐
      ing to your accounts shall be settled by arbitra‐
      tion, either (1) under the Code of Arbitration of
      the National Futures Association, or (2) upon
      the contract market on which the disputed
      transaction was executed or could have been ex‐
      ecuted. … At the time you notify ... [FCStone] …
      of your intent to submit a claim to arbitration,
      … you will have an opportunity to elect a qual‐
      ified forum for conducting the proceedings, and
      will be supplied with a list of qualified organi‐
      zations.
   FCStone reads this provision to limit account disputes to
arbitral forums operated by the NFA or the contract market
on which the disputed transaction was executed (here, the
Chicago Mercantile Exchange). Because the agreements do
not provide FINRA arbitration as an option, FCStone argued,
defendants have no purported rights to arbitrate before
FINRA.
    Next, FCStone claimed that Commodity Futures Trading
Commission (“CFTC”) regulations preclude FINRA arbitra‐
tion. See 7 U.S.C. § 2(a)(1)(A) (establishing CFTC jurisdiction
4                                      Nos. 19‐2111 & 19‐2123

over “accounts, agreements … and transactions involving …
contracts of sale of a commodity for future delivery”).
FCStone pointed to 17 C.F.R. § 166.5 and reasoned that the
CFTC adopted that provision to govern arbitration agree‐
ments over CFTC‐regulated disputes. See 17 C.F.R.
§ 166.5(b)–(c) (allowing futures investors to enter binding pre‐
dispute arbitration agreements with CFTC registrants, so long
as they are voluntary and not a condition to opening an ac‐
count). FCStone submits that investors entering into such
agreements must abide by § 166.5 for selecting an arbitration
forum, which they summarize in a four‐step process:
     Step 1: investor provides the CFTC registrant
      with notice of intent to arbitrate;

     Step 2: registrant provides the investor a list of
      three qualified arbitration organizations and the
      applicable rules for each arbitral option;

     Step 3: investor must select one of the three arbi‐
      tral options offered within 45 days;

     Step 4: if the investor fails to select one of the
      three arbitral options offered within 45 days, the
      registrant has the exclusive right to select one of
      the arbitral options.
See id. § 166.5(c)(5).
   FCStone believes defendants must follow these steps for
two reasons. First, FCStone provided services to defendants
exclusively out of its futures commission merchant division,
which provides services only in connection with futures and
Nos. 19‐2111 & 19‐2123                                                    5

options traded on futures exchanges.2 Second, that division is
registered with and regulated by the CFTC.
    Defendants disregarded “Step 1,” however, and filed for
FINRA arbitration, alleging FCStone violated 7 U.S.C. § 13c of
the Commodity Exchange Act.3 After learning about defend‐
ants’ FINRA filings, FCStone prompted defendants about
their obligations under the arbitration agreements and
§ 166.5. FCStone also stressed that, like the parties’ agree‐
ments, § 166.5 neither mentions nor contemplates FINRA as
an arbitration forum over disputes. In keeping with “Step 2,”
FCStone sent defendants a list of three forums to arbitrate
their disputes: the NFA, the Chicago Mercantile Exchange,
and AAA’s commercial arbitration forum. Defendants re‐
jected all three. Despite this rejection, FCStone waited 45 days,
allowing defendants a chance to comply with “Step 3.” By the
end of that timeframe, no defendants had selected any of the
arbitration forums offered by FCStone. So, invoking “Step 4,”
FCStone initiated arbitration proceedings before the NFA.
   Not surprisingly, defendants refused NFA arbitration.
FCStone responded with a complaint for declaratory and in‐
junctive relief. After several FCStone customers not named in


    2 The Commodity Exchange Act requires that futures contracts be sold

through commodity exchanges and the futures commission merchants
registered on those exchanges. Nagel v. ADM Invʹr Servs., Inc., 217 F.3d
436, 439 (7th Cir. 2000) (citing 7 U.S.C. § 6(a)). Futures commission mer‐
chants operate in the commodity industry akin to the securities industry’s
broker‐dealers. In re Sentinel Mgmt. Grp., Inc., 728 F.3d 660, 662 (7th Cir.
2013).
    3 Section 13c imposes liability for “[a]ny person who commits, or who

willfully aids, abets, counsels, commands, induces, or procures the com‐
mission of” a Commodity Exchange Act violation. 7 U.S.C. § 13c(a)–(b).
6                                      Nos. 19‐2111 & 19‐2123

that suit tried to initiate FINRA arbitration, FCStone amended
its complaint to join them. The amended complaint also
added a count under the Federal Arbitration Act (“FAA”), 9
U.S.C. § 4, to compel arbitration. At the same time, FCStone
moved to compel defendants to NFA arbitration and re‐
quested the entry of “a declaratory judgment to the effect that
FINRA is not a valid arbitration forum for the parties’ dispute,
and NFA is the valid forum for this dispute.”
   Defendants disagreed with FCStone’s claims and insisted
the parties must arbitrate their disputes before FINRA. Why?
Because separate from its futures commission merchant divi‐
sion, FCStone also maintains a securities brokerage division
registered with and regulated by FINRA and the Securities
and Exchange Commission (“SEC”).
   To understand defendants’ position, some background
about FINRA helps:
       FINRA is a private, non‐profit corporation that
       is registered with the [SEC] as a “national secu‐
       rities association.” Such private regulation was
       made possible by the Maloney Act, which pro‐
       vided for the establishment of self‐regulatory
       organizations to oversee the securities markets.
       15 U.S.C. §§ 78o et seq. In this capacity FINRA
       creates and enforces rules that govern the in‐
       dustry alongside the SEC and is subject to sig‐
       nificant SEC oversight. The SEC must approve
       all of FINRA’s rules, 15 U.S.C. § 78s(b)(1), and
       the SEC may abrogate, add to, and delete from
       all FINRA rules as it deems necessary. 15 U.S.C.
       § 78s(c).
Nos. 19‐2111 & 19‐2123                                              7

Aslin v. Fin. Indus. Regulatory Auth., Inc., 704 F.3d 475, 476 (7th
Cir. 2013).
    Federal securities laws generally require firms that deal in
securities to comply with FINRA rules. Id. Defendants
pointed to FINRA Rule 12200, which requires FINRA mem‐
bers to submit to FINRA arbitration when requested by “a
customer … in connection with the business activities of the
member.” Because FCStone provided services to defendants,
and it is a FINRA member through its securities brokerage di‐
vision, defendants claimed to be customers within the mean‐
ing of FINRA Rule 12200.4 FCStone countered defendant’s
position with these undisputed facts:
        Defendants’ account agreements did not au‐
         thorize FCStone to trade in securities products.

        FCStone’s futures commission merchant divi‐
         sion—which managed defendants’ accounts—
         does not provide securities brokerage services
         and is not regulated by FINRA or the SEC.

        FCStone’s securities brokerage division pro‐
         vided no services to, and did not enter into any
         transactions with, defendants.

        FCStone’s securities brokerage division is
         wholly distinct from its futures commission
         merchant division: the products within each di‐
         vision are different; the treasury, account
         onboarding, and operations departments of
         each division are different; the divisions have

   4  FINRA does not define “customer,” except to say that a “customer
shall not include a broker or dealer.” FINRA Rule 12100(k).
8                                            Nos. 19‐2111 & 19‐2123

        different compliance officers and compliance
        staff; the divisions have different controllers
        and accounting staff; and each division’s rec‐
        ords are kept separate.
     Undeterred, defendants argued that FINRA—which
regulates the securities industry, not commodity futures mar‐
kets—is the appropriate forum to arbitrate their commodities‐
based claims.5 Defendants also argued that the arbitration
agreements neither waive FINRA arbitration nor supersede
FINRA Rule 12200; even if they did, defendants claimed
FINRA Rule 2268(d)(1) prohibits such waivers.6 To top things
off, defendants claimed FCStone repudiated the arbitration
agreements. According to defendants’ version of events,
FCStone offered “AAA arbitration” and then refused to coop‐
erate once defendants chose to arbitrate there. This “inequita‐
ble conduct,” defendants argued, amounted to a breach and
repudiation of the arbitration agreements.
    Unlike FCStone, defendants did not move to compel
FINRA arbitration. But they did oppose FCStone’s arbitra‐
tion, injunction, and declaratory relief request. Defendants
also moved to dismiss FCStone’s amended complaint and

    5 FINRA’s publications explain “[t]he Commodity Futures Trading
Commission (CFTC) is the federal government agency that regulates the
commodity futures, commodity options, and swaps trading markets. An‐
yone who trades futures with the public or gives advice about futures
trading must be registered with the National Futures Association (NFA),
the independent regulator for anyone who trades futures with the public.”
FINRA, Commodity Futures, https://www.finra.org/investors/learn‐to‐in‐
vest/types‐investments/commodity‐futures (last visited February 4, 2020).
    6 FINRA Rule 2268(d)(1) provides that “[n]o predispute arbitration
agreement shall include any condition that … limits or contradicts the
rules of any self‐regulatory organization.”
Nos. 19‐2111 & 19‐2123                                        9

tacked on a sanctions motion against FCStone for seeking
“anti‐arbitration injunctive relief.”
    We turn now to the district court’s order. The court faced
a fork in the road: on the question of arbitration forum, did
the parties’ arbitration agreements or FINRA Rule 12200 gov‐
ern? The district court took on the latter (and more intricate)
inquiry, analyzing whether the parties’ disputes fell within
FINRA’s regulatory ambit. After careful analysis the court an‐
swered “no” and held “defendants agreed to arbitrate their
disputes at the NFA and that FINRA Rule 12200 does not ap‐
ply to the underlying commodity futures and options ac‐
counts and transactions here.” In so holding, the district court
concluded it did not need to address whether the arbitration
agreements superseded or waived defendants’ claims for
FINRA arbitration.
   The district court also held:
          Defendants are not “customers” within the
           meaning of FINRA Rule 12200.
          The parties have no agreement to arbitrate
           disputes before FINRA.
          FINRA lacks jurisdiction over the underly‐
           ing disputes.
          All defendants (except one) entered into a
           valid and enforceable arbitration agreement
           with FCStone.
          Because defendants either rejected or failed
           to choose a qualified arbitral forum under
           the arbitration agreements within 45 days,
           FCStone properly chose the NFA.
10                                             Nos. 19‐2111 & 19‐2123

            The NFA is the proper arbitral forum for the
             underlying disputes under the arbitration
             agreements.
    In addition to these rulings, the district court rejected de‐
fendants’ contention that FCStone breached and repudiated
the arbitration agreements. The court found that after
§ 166.5’s 45‐day notice period expired, some defendants sent
FCStone a letter “agreeing” to arbitrate at AAA’s consumer
arbitration forum. But AAA’s consumer forum was not one of
the three arbitral options offered by FCStone. FCStone offered
arbitration only before the NFA, the Chicago Mercantile Ex‐
change, and AAA’s commercial arbitration forum. So not only
did those defendants “agree” to the wrong AAA forum, they
did so too late. On that basis, the district court concluded that
defendants either “expressly rejected AAA in favor of
FINRA,” selected AAA “after the [§ 166.5] deadline passed,”
or never demanded arbitration before AAA.7
   Consistent with these rulings, the district court denied de‐
fendants’ motions and directed defendants to submit their
disputes to the NFA; it also denied FCStone’s motion for a
preliminary injunction without prejudice. The district court

     7As part of its ruling, the district court noted: “Unless FCStone pro‐
vided context that did not find its way into the record here, FCStone’s rep‐
resentation … that it did not agree to arbitrate … at the AAA appears
misleading.” We take no position on whether the district court should cor‐
rect this sentence in its order. If it decides to, the record reflects: (1)
FCStone’s complaint and first amended complaint identify AAA “under
its Commercial Arbitration Rules” as the forum offered; and (2) both com‐
plaints attached AAA’s commercial arbitration rules as exhibits. See FED.
R. CIV. P. 60(a) (allowing district courts on motion or on their own to cor‐
rect a mistake arising from oversight or omission whenever one is found
in an order or other part of the record).
Nos. 19‐2111 & 19‐2123                                           11

then scheduled a status conference to take place the day after
defendants’ deadline to submit their claims to the NFA.
    Defendants appealed before the next court conference.
The district court responded by staying the case, but did not
explain the terms or purpose of the stay. Since issuing the
stay, the district court has concluded that defendants’ appeal
divested the court of its jurisdiction to decide unresolved is‐
sues related to its arbitration order. Those issues include arbi‐
tration venue, grounds for a permanent injunction, the time
needed for defendants to comply with the arbitration order,
and attorneys’ fees.
                                 II
    Defendants ask us to reverse the district court and order
the parties to arbitrate before FINRA. Our review begins and
ends with jurisdiction. First, we consider appellate jurisdic‐
tion, then we address the district court’s jurisdiction to com‐
plete its work notwithstanding defendants’ attempted appeal.
                                 A
    Section 1291 of the Judicial Code grants courts of appeals
jurisdiction over “all final decisions of the district courts of the
United States.” 28 U.S.C. § 1291. A decision is final if it “ends
the litigation on the merits and leaves nothing more for the
court to do but execute the judgment.” Green Tree Fin. Corp.‐
Alabama v. Randolph, 531 U.S. 79, 86 (2000). A decision is not
final “[s]o long as the matter remains open, unfinished or in‐
conclusive.” Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541,
546 (1949). The finality requirement reflects “the general rule
… that the whole case and every matter in controversy in it
must be decided in a single appeal.” Microsoft Corp. v. Baker,
137 S. Ct. 1702, 1712 (2017) (citation and internal brackets
12                                      Nos. 19‐2111 & 19‐2123

omitted). It also “preserves the proper balance between trial
and appellate courts, minimizes the harassment and delay
that would result from repeated interlocutory appeals, and
promotes the efficient administration of justice.” Id.
    Like § 1291, the FAA authorizes appellate jurisdiction over
“a final decision with respect to an arbitration.” 9 U.S.C.
§ 16(a)(3). And, just as 28 U.S.C. § 1292(a)(1) permits interloc‐
utory appeals of orders granting injunctions, the FAA con‐
tains a statutory exception to the final decision rule for “an
interlocutory order granting … an injunction against an arbitra‐
tion.” 9 U.S.C. § 16(a)(2) (emphasis added). Defendants argue
§ 16(a)(2), § 16(a)(3), and § 1292(a)(1) confer jurisdiction here.
Their arguments fall into two categories: jurisdiction due to
an injunction, and jurisdiction due to a final decision.
    Defendants contend the district court issued an “anti‐arbi‐
tration injunction,” so jurisdiction exists under § 16(a)(2) and
§ 1292(a)(1). But the opposite occurred—the district court de‐
nied FCStone’s request for a preliminary injunction halting
FINRA arbitrations.
    To sidestep the absence of an express injunction,
defendants imply an injunction, which they predicate on their
first‐in‐time FINRA filing and the “liberal federal policy” em‐
bodied in the FAA “favoring arbitration.” Br. of Defendants‐
Appellants 30, ECF No. 25, quoting Moses H. Cone Mem’l Hosp.
v. Mercury Constr. Corp., 460 U.S. 1, 24 (1983). Defendants ar‐
gue the FAA commands FINRA arbitration rather than NFA
arbitration. By forcing defendants to proceed before the NFA,
they argue, the district court “effectively enjoined” pending
FINRA arbitrations, which “amounted to an anti‐arbitration
injunction.” For us to hold otherwise, defendants protest,
Nos. 19‐2111 & 19‐2123                                            13

would “invert[] the basic purpose of the FAA.” These argu‐
ments fail for three reasons.
     First reason. To construe the district court’s order as an in‐
junction, defendants ask us to do something we cannot: place
a law’s purpose above its text. “We as judges of the U.S. Court
of Appeals have only the power to interpret the law; it is the
duty of the legislative branch to make the law.” Welsh v. Boy
Scouts of Am., 993 F.2d 1267, 1270 (7th Cir. 1993). To substitute
text with purpose, as defendants’ argument requires, would
have us assume a legislative role and overstep our limited au‐
thority. See, e.g., Powerex Corp. v. Reliant Energy Servs., Inc., 551
U.S. 224, 237–38, 238 n.5 (2007) (admonishing that “[a]ppellate
courts must take … jurisdictional prescription seriously” and
that courts impermissibly “assume the legislative role” by
suppressing a statute to extend jurisdiction). We must “follow
the text even if doing so will supposedly undercut a basic ob‐
jective of the statute.” Baker Botts L.L.P. v. ASARCO LLC, 135
S. Ct. 2158, 2169 (2015) (citation and internal quotation marks
omitted); see also Morrison v. Nat’l Australia Bank Ltd., 561 U.S.
247, 270 (2010) (“It is our function to give the statute the effect
its language suggests, however modest that may be; not to ex‐
tend it to admirable purposes it might be used to achieve.”).
To that end, we do not “speculate upon congressional mo‐
tives” when attempting to discern the meaning of a statutory
text, Riegel v. Medtronic, Inc., 552 U.S. 312, 326 (2008), because
we “assum[e] that the ordinary meaning of that [text] accu‐
rately expresses the legislative purpose,” Gross v. FBL Fin.
Servs., Inc., 557 U.S. 167, 175 (2009). Cf. W. Va. Univ. Hosps.,
Inc. v. Casey, 499 U.S. 83, 98 (1991) (“The best evidence of [stat‐
utory] purpose is the statutory text adopted by both Houses
of Congress and submitted to the President.”), superseded by
14                                       Nos. 19‐2111 & 19‐2123

statute as stated in Landgraf v. USI Film Products, 511 U.S. 244,
251 (1994).
    We do not suggest a statute’s purpose lacks any analytical
function. See, e.g., ANTONIN SCALIA & BRYAN A. GARNER,
READING LAW 20 (2012) (“The evident purpose of what a text
seeks to achieve is an essential element of context that gives
meaning to words.”); see also id. at 56–58 (“[W]ords are given
meaning by their context, and context includes the purpose of
the text.”). But that function is always limited by, and subor‐
dinated to, the text of the law under review. See Conn. Nat’l
Bank v. Germain, 503 U.S. 249, 253–54 (1992) (“[C]ourts must
presume that a legislature says in a statute what it means and
means in a statute what it says there.”). Plain text trumps pur‐
pose. See Mohamad v. Palestinian Auth., 566 U.S. 449, 460 (2012)
(“[P]etitioners’ purposive argument simply cannot overcome
the force of the plain text.”); Kloeckner v. Solis, 568 U.S. 41, 55
n.4 (2012) (“[E]ven the most formidable argument concerning
the statute’s purposes could not overcome the clarity we find
in the statute’s text.”). And when the text is clear, “there is no
need to … consult” its purpose. Cooper Indus., Inc. v. Aviall
Servs., Inc., 543 U.S. 157, 167 (2004). For these reasons, the
FAA’s purpose cannot be used to contradict, supplement, or
suppress its text, as defendants seek.
    Defendants also construe the FAA’s purpose too broadly
when they reduce it to “encouraging arbitration.” The Su‐
preme Court “ha[s] said on numerous occasions that the cen‐
tral or primary purpose of the FAA is to ensure that private
agreements to arbitrate are enforced according to their
terms.” Stolt‐Nielsen S.A. v. AnimalFeeds Int’l Corp., 559 U.S.
662, 682 (2010) (internal quotation marks and citations omit‐
ted). Put another way, the FAA “is a congressional
Nos. 19‐2111 & 19‐2123                                         15

declaration of a liberal federal policy favoring arbitration
agreements,” Moses H. Cone Mem’l Hosp., 460 U.S. at 24 (em‐
phasis added), not merely arbitration. See, e.g., New Prime Inc.
v. Oliveira, 139 S. Ct. 532, 543 (2019) (“Congress adopted the
Arbitration Act in an effort to … establish a liberal federal pol‐
icy favoring arbitration agreements.”); AT&T Mobility LLC v.
Concepcion, 563 U.S. 333, 339 (2011) (“We have described [9
U.S.C. § 2] as reflecting both a liberal federal policy favoring
arbitration … and the fundamental principle that arbitration
is a matter of contract.” (internal citations and quotation
marks omitted)).
    All this takes us back to the text of the FAA. Section 2 pro‐
vides that “[a] written provision in … a contract … to settle
by arbitration a controversy thereafter arising out of such con‐
tract … shall be valid, irrevocable, and enforceable.” 9 U.S.C.
§ 2; see also Gupta v. Morgan Stanley Smith Barney, LLC, 934 F.3d
705, 710 (7th Cir. 2019) (citing 9 U.S.C. §§ 2, 4) (“[T]he [FAA]
mandates enforcement of valid arbitration agreements.”).
And § 4 says “[a] party aggrieved by the alleged … refusal of
another to arbitrate under a written agreement for arbitration
may petition any United States district court … for an order
directing that such arbitration proceed in the manner pro‐
vided for in such agreement.” 9 U.S.C. § 4; see also Hasbro, Inc.
v. Catalyst USA, Inc., 367 F.3d 689, 692 (7th Cir. 2004) (“The
FAA makes arbitration agreements enforceable to the same
extent as other contracts, so courts must enforce privately ne‐
gotiated agreements to arbitrate, like other contracts, in ac‐
cordance with their terms.” (internal quotation marks and
citations omitted)).
   Here, defendants concede “[t]he parties indisputably
agreed to arbitrate” disputes through the arbitration
16                                      Nos. 19‐2111 & 19‐2123

agreements. Br. of Defendants‐Appellants 5, 15, 20, ECF No.
25. The district court directed arbitration before the NFA un‐
der § 4 of the FAA for the same reason. So, contrary to defend‐
ants’ position, the district court neither issued an anti‐
arbitration injunction nor defied the FAA’s purpose. Instead,
the court issued an order to arbitrate under the terms of arbi‐
tration agreements that defendants entered voluntarily. That
is a pro‐arbitration decision, and that is what § 2 and § 4 of the
FAA require. As for § 16(a)(2), it applies only when an “in‐
junction against arbitration” exists. 9 U.S.C. § 16(a)(2). Be‐
cause defendants cannot make that showing, they lack
jurisdiction under that statute.
    Second reason. “A pro‐arbitration decision, coupled with a
stay (rather than a dismissal) of the suit, is not appealable.”
Moglia v. Pac. Employers Ins. Co. of N. Am., 547 F.3d 835, 837
(7th Cir. 2008) (citing Green Tree Fin. Corp., 531 U.S. at 87 n.2
(holding same)). Indeed, in Moglia we held “9 U.S.C. § 16(b)
positively forbids appeal.” Id. (emphasis in original). Section
16(b) says “an appeal may not be taken” from an order stay‐
ing litigation in favor of arbitration “[e]xcept as otherwise
provided in [§] 1292(b),” which allows an appeal of control‐
ling questions by joint permission of the district and appellate
courts. Moglia, 547 F.3d at 837. Here, defendants appeal a pro‐
arbitration decision in a stayed lawsuit without a § 1292(b)
certification. Yet defendants did not request to certify their
appeal, and seven months have passed since the date of the
contested order. See Richardson Elecs., Ltd. v. Panache Broad. of
Pa., Inc., 202 F.3d 957, 958 (7th Cir. 2000) (holding a two‐
month delay in making § 1292(b) request “was sufficient
grounds for us to refuse our permission to appeal” and that
“a district judge should not grant an inexcusably dilatory
Nos. 19‐2111 & 19‐2123                                          17

request”). Therefore, defendants present the same type of ap‐
peal considered—and rejected—in Moglia.
    Third reason. Section 16(b) of the FAA supersedes
§ 1292(a)(1) for orders to arbitrate. Moglia, 547 F.3d at 837. Sec‐
tion 16(b)(2) says: “Except as otherwise provided in section
1292(b) of title 28, an appeal may not be taken from an inter‐
locutory order … directing arbitration to proceed under sec‐
tion 4 of this title.” As for § 1292(a)(1), it generally grants
jurisdiction to courts of appeals over “[i]nterlocutory orders
of the district courts of the United States … granting … in‐
junctions.” “[I]t is a commonplace of statutory construction
that the specific governs the general.” Morales v. Trans World
Airlines, Inc., 504 U.S. 374, 384 (1992). Relevant here, the Sixth
Circuit has explained:
       Section 1292(a) generally provides for immedi‐
       ate appeals of injunctions, while § 16 specifically
       forecloses appeals of pro‐arbitration interlocu‐
       tory orders. We know that § 16 is the more spe‐
       cific provision because it directly addresses the
       issue—arbitration‐related appeals—and be‐
       cause its exception for § 1292(b) shows that the
       statute reflects (and limits) the pre‐existing rules
       for appeals. See 9 U.S.C. § 16(b). That means
       “[o]ther possible sources of appellate jurisdic‐
       tion, including … § 1291 (final decisions in civil
       suits), and § 1292(a) (injunctions), are superseded
       for orders to arbitrate.” Moglia, 547 F.3d at 837[.]
       ....
       . . . If our § 1292(a) appellate jurisdiction over
       injunctions remained unaffected by § 16, even
18                                     Nos. 19‐2111 & 19‐2123

       the most clumsy litigants could delay an arbi‐
       tration and drive up costs with procedural fenc‐
       ing. All they would have to do is ask for an
       injunction—any injunction—other than one en‐
       joining the arbitration itself. The district court
       would have to rule on it. And any denial would
       invoke our jurisdiction by the terms of § 1292(a).
       … Congress deserves more credit than to have
       created such a two‐faced regime—carefully re‐
       stricting appeals from arbitration decisions in
       one direction, then indulging all manner of ap‐
       peals in the other.
Preferred Care of Del., Inc. v. Estate of Hopkins by and through
Hopkins, 845 F.3d 765, 769–70 (6th Cir. 2017). We agree with
the Sixth Circuit’s reasoning and hold that the more specific
appellate‐review provisions of § 16(b) control over
§ 1292(a)(1), which is a general statute governing appellate ju‐
risdiction. Because defendants lack a § 1292(b) certificate from
the district court, § 1292(a)(1) offers them no help here.
   Defendants also contend § 16(a)(3) of the FAA, which
grants appellate jurisdiction over “a final decision,” gives
them a jurisdictional foothold. We disagree. The district court
kept the lawsuit open to address arbitration‐related issues, in‐
cluding arbitration venue and whether grounds existed to
grant a permanent injunction. We cannot conclude the district
court left “nothing more for the court to do but execute the
judgment,” Green Tree Fin. Corp. 531 U.S. at 86, as needed to
qualify the arbitration order as a final decision.
   In addition to the final decision requirement, Rule 58 of
the Federal Rules of Civil Procedure instructs that “[e]very
judgment … must be set out in a separate document.” Indeed,
Nos. 19‐2111 & 19‐2123                                          19

in a declaratory judgment action like this one, we have in‐
structed that “Rule 58 ... says that the judgment must appear
on a separate piece of paper—separate, that is, from the
court’s opinion. We take this requirement seriously.” Alpine
State Bank v. Ohio Cas. Ins. Co., 941 F.2d 554, 558 (7th Cir. 1991)
(citations omitted); see also Wisconsin Cent. Ltd. v. TiEnergy,
LLC, 894 F.3d 851, 854 (7th Cir. 2018) (“Rule 58’s ‘separate doc‐
ument’ requirement is important because it keeps jurisdic‐
tional lines clear.”). Here, the record contains no judgment
separate from the district court’s order. So we take this oppor‐
tunity to remind bench and bar that if a judgment is intended
to be issued pursuant to Rule 58, a court “must declare specif‐
ically and separately the respective rights of the parties, not
simply state in a memorandum opinion, minute order, or a
form prescribed for judgment in a civil case that a motion has
been granted or denied.” Calumet River Fleeting, Inc. v. Int’l
Union of Operating Engineers, Local 150, AFL‐CIO, 824 F.3d 645,
651 (7th Cir. 2016) (quoting Alpine State Bank, 941 F.2d at 558).
    Without a final decision, § 16(a)(3) of the FAA does not of‐
fer a path to appellate jurisdiction. To hold otherwise in this
case would “undermine[] efficient judicial administration and
encroach[] upon the prerogatives of district court judges, who
play a special role in managing ongoing litigation.” Mohawk
Indus., Inc. v. Carpenter, 558 U.S. 100, 106 (2009) (emphasis
added) (citations and internal quotation marks omitted). That
“special role” segues to our next issue.
                                B
    District courts are not helpless in the face of premature ap‐
peals. True, the filing of a notice of appeal generally confers
jurisdiction with the court of appeals and divests the district
court of jurisdiction over certain related matters. See Griggs v.
20                                        Nos. 19‐2111 & 19‐2123

Provident Consumer Disc. Co., 459 U.S. 56, 58 (1982). But we
have explained this rule has several qualifications, “perhaps
the foremost of which is that an appeal taken from an inter‐
locutory decision does not prevent the district court from fin‐
ishing its work and rendering a final decision.” Wis. Mut. Ins.
v. United States, 441 F.3d 502, 504 (7th Cir. 2006) (citations
omitted). This allowance extends to “appeals from orders that
are non‐final because of the district court’s oversight.” Id. (ci‐
tation omitted). In Wisconsin Mut. Ins., we held that premature
notices of appeal did not oust the district court of its “jurisdic‐
tion [to] patch[] up the judgment to allow appellate review.”
Id. at 505. That holding applies here.
    The filing of a notice of appeal does not automatically di‐
vest a district court’s jurisdiction in all respects, as the district
court here cautiously presumed. “Jurisdiction is not a unitary
concept. … The distribution of authority to decide depends
on practical rather than formal considerations.” Apostol v.
Gallion, 870 F.2d 1335, 1337 (7th Cir. 1989). The considerations
in Griggs—preventing conflict among tribunals and the waste
of time and money if the district court changes a judgment
after an appeal has been briefed—“are not implicated by al‐
lowing the district court to enter a proper final decision and
thus permit a pending appeal to go forward.” Wis. Mut. Ins.,
441 F.3d at 504–05. Nor does the rule specified in Griggs oper‐
ate when there is a purported appeal from a non‐appealable
order. JPMorgan Chase Bank, N.A. v. Asia Pulp & Paper Co., 707
F.3d 853, 860 n.7 (7th Cir. 2013) (citations omitted); see also 16A
CHARLES ALAN WRIGHT & ARTHUR R. MILLER, FED. PRAC. &
PROC. JURIS. § 3949.1 (5th ed. 2019) (“The weight of authority
holds that an appeal from a clearly non‐appealable order fails
to oust district court authority.”). Because defendants here at‐
tempted to appeal a non‐appealable arbitration order, the
Nos. 19‐2111 & 19‐2123                                                      21

district court’s jurisdiction over arbitration‐related issues re‐
mained intact.
    One final issue: The district court did not decide whether
the parties’ arbitration agreements relinquished defendants’
purported rights to FINRA arbitration. This threshold ques‐
tion is best left for the district court to decide. See Cranberry
Growers Coop. v. Layng, 930 F.3d 844, 857 (7th Cir. 2019) (ex‐
plaining that we “sparingly” resolve questions for the first
time on appeal). Although we express no opinion on the mer‐
its of this issue, among the circuits that have, the obligation to
arbitrate under FINRA Rule 12200 can be superseded or
waived by specific agreement of the parties.8 Rule 54 of the
Federal Rules of Civil Procedure allows the district court to
fully address the waiver and superseding contract questions.
FED. R. CIV. P. 54(b) (permitting a district court to revisit its
interlocutory decisions “at any time before the entry of judg‐
ment adjudicating all the claims and all the parties’ rights and
liabilities”).


    8 See, e.g., Reading Health Sys. v. Bear Stearns & Co., 900 F.3d 87, 90,
102‐03 (3d Cir. 2018) (analyzing the construction of a contract’s forum‐se‐
lection clause—not an arbitration clause—and whether it operated to
waive a customer’s right to arbitrate under FINRA Rule 12200); Goldman,
Sachs & Co. v. City of Reno, 747 F.3d 733, 741 (9th Cir. 2014) (“As a threshold
matter, … a contract between the parties can supersede the default obliga‐
tion to arbitrate under the FINRA Rules.”); UBS Fin. Servs., Inc. v. Carilion
Clinic, 706 F.3d 319, 328 (4th Cir. 2013) (“[T]he obligation to arbitrate under
FINRA Rule 12200 can be superseded and displaced by a more specific
agreement between the parties.”); In re Am. Exp. Fin. Advisors Sec. Litig.,
672 F.3d 113, 132 (2d Cir. 2011) (“[D]ifferent or additional contractual ar‐
rangements for arbitration can supersede the rights conferred on a cus‐
tomer by virtue of a broker’s membership in a self‐regulating organization
such as FINRA.” (internal brackets omitted)).
22                                     Nos. 19‐2111 & 19‐2123

                              III
    Because the arbitration and declaratory judgment order
was not a final decision, we lack jurisdiction over defendants’
appeal, so this appeal is DISMISSED.